DETAILED ACTION
Preliminary Amendment filed 07/19/2022 is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4, 16-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S Pub. No. 2012/0232910 A1 to Dressler et al. (hereinafter “Dressler”).
Regarding claim 4, Dressler discloses a method of decoding audio content of an audio program (paragraphs [0044] and [0109]; an object-based audio package can also be downloaded to local storage on a user system and then played back from the local storage. Object-compatible media players can render the objects, while legacy media players may be able to still render at least a portion of the audio program), said method comprising:
receiving the audio program, wherein the audio program comprises a first set of object channels, and wherein the audio program further comprises a second set of one or more speaker channels that does not include an object channel (paragraphs [0044] and [0109]; audio program received by the decoder 1200);
determining a subset of object channels, wherein the subset of object channels is indicative of a subset of the first set of object channels (paragraphs [0044 and [0050]; audio objects already include metadata (e.g., provided automatically or by the content creator user) that indicates whether the objects are base or extension objects); and
decoding and rendering the audio content of the audio program, wherein the rendering includes rendering the subset of object channels and rendering the second set of one or more speaker channels, and wherein the rendering is further based on an output speaker configuration (paragraphs [0037] and [0057]; object-based receiver 140A can decode and play back audio objects in addition to or instead of decoding and playing audio channels).

Regarding claim 16, Dressler discloses a non-transitory computer readable medium storing a computer program that, when executed by a processor, controls an apparatus to execute the method of claim 4 (please see claim 4 rejection above).

Regarding claim 17, Dressler discloses a system for decoding audio content of an audio program (paragraphs [0044] and [0109]; an object-based audio package can also be downloaded to local storage on a user system and then played back from the local storage. Object-compatible media players can render the objects, while legacy media players may be able to still render at least a portion of the audio program), said system comprising:
a first subsystem configured to receive the audio program, wherein the audio program comprises a first set of object channels, and wherein the audio program further comprises a second set of one or more speaker channels that does not include an object channel (paragraphs [0044] and [0109]; audio program received by the decoder 1200);
a second subsystem coupled to the first subsystem, wherein the second subsystem is configured to determine a subset of object channels, wherein the subset of object channels is indicative of a subset of first the set of object channels (paragraphs [0044 and [0050]; audio objects already include metadata (e.g., provided automatically or by the content creator user) that indicates whether the objects are base or extension objects); and
a third subsystem coupled to second subsystem, wherein the third subsystem is configured to decode and render the audio content of the audio program, wherein the rendering includes rendering the subset of object channels and rendering the second set of one or more speaker channels, and wherein the rendering is further based on an output speaker configuration (paragraphs [0037] and [0057]; object-based receiver 140A can decode and play back audio objects in addition to or instead of decoding and playing audio channels).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/           Primary Examiner, Art Unit 2653